DE CONCENT, Justice
(dissenting).
This case has been twice tried in the lower court and twice appealed. The majority opinion now sends it back for its third trial. I believe that is error for the following reasons:
The opinion of this court on the first appeal, 68 Ariz. 91, 200 P.2d 353, 358, said: “The judgment is reversed and the cause •remanded to the trial court with directions (a) to dismiss the tort action set forth in the counterclaim 'based upon the alleged negligence of Stewart, and (b) to grant a new trial upon the contract issue raised by Stewart’s complaint and Smith’s answer and the issue of overpayment presented by the counterclaim.” which the majority now adopt as the law of the case.
From a reading of that it can be seen that Smith’s counterclaim on his tort action for negligence was not to be considered on *73a retrial of the case. However, the opinion did not take away Smith’s defense against Stewart, for losing his tools in the well and leaving Smith with a worthless well. Had Stewart drilled a hole of a depth to whatever the parties agreed upon and turned it over to Smith in accordance with the custom of drillers in this vicinity, Smith would have no ground to complain, but such was not the case. It is my opinion that Stewart’s drilling a well for Smith and leaving some 2,000 pounds of tools stuck in the hole which made it worthless, entitled Smith to present his defense in an action by Stewart for payment therefor.
I think both the trial court and the majority opinion do not distinguish between Smith’s tort action for negligence and his defense to Stewart’s complaint,
I have read the 18 instances complained of by appellant in the transcript of testimony. I can find no improper conduct on the part of Smith or his attorney in endeavoring to bring forth the true picture of what occurred. It is true that mention was made several times that water had been struck at the 396-foot level and the inference was that through Stewart’s negligence the water had been lost. The evidence in the first trial corroborates those inferences.
Quoting from the decision of the first appeal, we find the following: “In order for Smith to recover damages for the alleged negligence of Stewart it was necessary for him to prove, by a fair preponderance of the evidence, three things: (1) That Stewart had struck a vein of water in the drilling operations, (2) that the flow of water m thus found had been destroyed through the negligence of Stewart, and (3) that such negligence was the proximate cause of the damages he (Smith) had suffered. We first treat the proof adduced to support Smith’s first contention. Stating the facts in the light most favorable to Smith, the prevailing party, it is apparent that on the matter of discovering water he relies upon these things: (a) Stewart’s statements made about December 1,1945, to him and others that he had struck water and plenty of it at the 396 foot level, that it was coming in with such force it was washing in pebbles, and that Stewart then demonstrated he had water by bailing out some eleven bails of it (the evidence does not disclose the quantity of water measured in gallons) ; and (b) that water had been found in wells drilled by Harold Baxter, Bob 'Evans and Frank Lloyd Wright on their ranches some one and a half to four miles distant.” and the testimony of one Wheeler, Smith’s witness: “ ‘ * * * He said that all those pebbles and rocks that were washing in with the water were getting alongside of his drill and making it stick so he said he would have to pour cement in there in order to keep those pebbles out; otherwise there would (be) danger of sticking his bit and not being able to get it out. I asked him if there wasn’t some possibility of sealing up the water; and he said, “Yes, there was some.” But *74he didn’t think it was very great. And he said he would take a chance.’ ”
It is apparent there was evidence that water had been struck. From ttíé jury’s verdict in the first trial it is evident they believed Smith’s witnesses. This court is not the 'triers of facts and should uphold the lower court’s judgment when there is evidence to sustain it.
If there was any error it was in the lower court’s striking part of Smith’s answer, and sustaining objections to Smith’s testimony in regard to nonperformance by Stewart. In spite of those errors the jury for the second time decided in favor of Smith.
The judgment should be affirmed.